Montgomery, J.
Appellant instituted this action to condemn and appropriate a portion of appellees’ lands for a right of way for an electric railroad. Appraisers were appointed, and to their award of damages both parties excepted. The cause, upon exceptions as to the damages sustained, was submitted to a jury for trial, and a verdict for $820 returned in favor of appellees.
The overruling of appellant’s motion for a new trial has been assigned as error. The grounds for the motion relied upon are, error of the court in denying to appellant the right to open and close in the introduction of evidence and in argument to the jury, in excluding exhibit B, offered by appellant, in refusing to allow a witness to state what he would pay for certain parcels of appellees’ land after the construction of the proposed road, and in giving and refusing to give certain instructions.
1. It is first insisted that the trial court should have permitted appellant to assume the burden of the issue, and should have given it the right to open and close in the presentation of evidence and the argument. The only issue for trial was the amount of damages, if any, to which appellees were entitled, as the result of the appropriation of their lands described in the complaint. The law is well settled in this State, that upon such issue the landowner is entitled to the right to open and close, and this rule was not changed or affected by the eminent domain act of 1905 (Acts 1905 p. 59, Acts 1907 p. 306, §§929-940 Burns 1908). Wilson v. Talley (1896), 144 Ind. 74; Roger v. Venis (1894), 137 Ind. 221; Conwell v. Tate *239(1886), 107 Ind. 171; Indiana, etc., R. Co. v. Cook (1885), 102 Ind. 133; Peed v. Brenneman (1883), 89 Ind. 252; Grand Rapids; etc., R. Co. v. Horn (1873), 41 Ind. 479; Evansville, etc., R. Co. v. Miller (1868), 30 Ind. 209; Douglas v. Indianapolis, etc., Traction Co. (1906), 37 Ind. App. 332; Indianapolis, etc., Traction Co. v. Shepherd (1905), 35 Ind. App. 601; Consumers Gas Trust Co. v. Huntsinger (1895), 12 Ind. App. 285.
Appellee Joseph B. Wiles was a witness in his own behalf, and testified to damages, aggregating $1,105, resulting from the appropriation. Appellant offered in opposition to said testimony a written contract signed by said Wiles and others, in which they agreed to convey to appellant, for the sum of $218, substantially the same rights sought to be appropriated. The writing was excluded, and appellant complains of this ruling.
2. 3. Appellant’s counsel say that no reason was assigned, and that they do not know why the proffered evidence was rejected. We may add that we are left to surmise the theory upon which it was offered and regarded by them as admissible. The admissions of a person against his interest are ordinarily competent evidence in favor of his adversary. If, in this case, Joseph B. Wiles had been the sole owner of the lands involved, the paper would doubtless have been competent as an admission. One tract of land was owned jointly by Joseph B. Wiles and George Wiles, and the other by Joseph B. Wiles, George Wiles and Ross Wiles. It is manifest therefore that this admission, if received as evidence against Joseph B. Wiles alone, and given any weight, would have reduced the amount of recovery in which innocent persons must necessarily share. The damages were assessed as an entirety as to each tract of land, and any evidence received against Joseph B. Wiles must, of necessity, be considered by the jury, and operate pro tanto against his eoparties. In such circumstances the admissions of a *240person acting for himself alone, made outside the presence of the other parties in interest, are incompetent. Hayes v. Burkam (1879), 67 Ind. 359; Roller v. Kling (1898), 150 Ind. 159; Carpenter’s Appeal (1902), 74 Conn. 431, 51 Atl. 126; Hertrich v. Hertrich (1901), 114 Iowa 643, 87 N. W. 689, 89 Am. St. 389; Britton v. County of Worcester (1877), 123 Mass. 309; O’Connor v. Madison (1893), 98 Mich. 183, 57 N. W. 105; Prewett v. Coopwood (1855), 30 Miss. 369; Wood v. Carpenter (1902), 166 Mo. 465, 66 S. W. 172; Eakle v. Clarke (1869), 30 Md. 322.
4. The amount of damages sustained by appellees was the question at issue, and this was to be shown by the testimony of competent witnesses. The attempted purchase had failed and had been abandoned, and the writing was neither a contract fixing the amount of recovery, nor primary or substantive evidence upon the question on trial. Appellee Joseph B. Wiles might properly have been asked on cross-examination, for the purpose of breaking down or lessening the force of his testimony as to damages, whether he had not previously agreed to convey to appellant the lands and rights herein sought to be appropriated, upon like or similar conditions, for a consideration of $218. Indianapolis, etc., Traction Co. v. Shepherd, supra. The witness might then deny or affirm the assumed fact. If the fact were admitted, an opportunity of explaining the disparity in his claims would have been afforded. If the question were answered in the negative, the writing with proper preliminary proof might have been competent impeaching evidence. No error was committed in excluding the writing as offered in evidence.
5. Appellant’s witness Murphy testified as to the value of the several tracts of land before and after the construction of the road. Appellant sought to show further that the witness would be willing to buy the parcels of land south of the road at the valuations fixed in his *241testimony. The court properly excluded the offered evidence. The damages are to be determined by the fair cash market value of the land before and after the appropriation of which complaint is made. It is manifest that the practice proposed would lead to grave abuses. The witness could not be bound by such a statement; and the price, whether too high or too low, which some particular person might be willing to pay, for reasons of his own, cannot become the true standard of value. Chicago, etc., R. Co. v. Kelly (1906), 221 Ill. 498, 77 N. E. 916.
6. Appellant requested the court to give a number of instructions setting forth certain facts and circumstances which should not be considered by the jury in computing damages. In the narrative of evidence contained in appellant’s brief, the testimony covers only opinions of the various witnesses as to the value of the lands, and our attention has not been called to any evidence in the record which would make the proffered instructions relevant or material to this case. In the absence of such reference to the record, we must presume that these instructions were refused because not pertinent or applicable to the evidence.
7. The jury was instructed, at appellant’s request, that in assessing damages it should not consider the fact that appellant had failed to fence its right of way, and also that it might consider the obligation resting upon appellees to put in gates at farm crossings, and to keep them securely closed. It is contended that these instructions were contradictory and misleading. We cannot concur in this view. The instructions in both instances were proper, and, taken together, correctly informed the jury upon the law governing the fencing of appellant’s right of way.
*2428. *241The jury was instructed that appellant had the burden of proving the material allegations of its exceptions filed *242herein. The exception of appellant, in substance, was that the damages awarded by the appraisers were excessive. The jury was not advised as to the amount of such award, and the instruction was practically meaningless. The trial before the jury was de novo. In the next instruction the jury was advised that appellees could only recover such damages as each had proved by a fair preponderance of the evidence in the cause. We are of opinion that, under the circumstances, the instruction complained of was harmless. The court instructed the jury that it might take into account any contractual stipulations by which appellant had agreed to construct and maintain a passageway for stock under its roadbed, and to erect and maintain wing fences at private crossings over its right of way, and whether such agreements, or any of them, had been performed by appellant.
In its complaint for this appropriation appellant had inserted certain reservations for the benefit of the landowners, and other promissory stipulations of the character indicated in this instruction; and in the order appointing appraisers the court had adjudged that the appropriation be made subject to such reservations and stipulations.
9. Appellant complains of this instruction, and insists that such promissory stipulations should stand like its statutory obligation to fence its right of way. It is pretty well settled that in exercising the power of eminent domain a party may limit the rights to be appropriated, and reserve to the owner of the land certain rights and privileges not inconsistent with the public use to be acquired. St. Louis, etc., R. Co. v. Clark (1894), 121 Mo. 169, 25 S. W. 192, 26 L. R. A. 751; St. Louis, etc., R. Co. v. Postal Tel. Co. (1898), 173 Ill. 508, 51 N. E. 382; Mobile, etc., R. Co. v. Postal Tel. Cable Co. (1899), 76 Miss. 731, 26 South. 370, 45 L. R. A. 223.
*24310. *242A proprietary right reserved in the owner of the fee and not appropriated is quite a different thing from a promis*243sory stipulation made on its own motion by the condemning party. A landowner is not obliged to accept or be bound by such promises, but may insist upon full pecuniary compensation for property appropriated against his will, together with resultant damages. In the instruction before us, the court was dealing with promissory or contractual stipulations, and not with reservations; and in the absence of evidence that appellees had accepted and agreed to such contractual obligations as appellant had included in its complaint, this instruction was more favorable to appellant than the law warrants. Old Colony R. Co. v. Miller (1878), 125 Mass. 1, 28 Am. Rep. 194; In re New York, etc., R. Co. (1888), 49 Hun 539, 2 N. Y. Supp. 478. It is clear that appellant had no ground to complain of the instruction as given.
As no harmful error is shown in the record, the judgment is affirmed.